NUMBER 13-12-00368-CR

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG

JAVIER DE LA ROSA JR.,                                                     Appellant,

                                           v.

THE STATE OF TEXAS,                                                        Appellee.


                       On appeal from the 107th District Court
                            of Cameron County, Texas.


                          MEMORANDUM OPINION
             Before Justices Rodriguez, Garza, and Benavides
               Memorandum Opinion by Justice Benavides

       On March 8, 2012, appellant Javier De La Rosa pleaded guilty to murder, a

first-degree felony.    See TEX. PENAL CODE ANN. § 19.02 (West, Westlaw 2013 through

3d C.S.).   De La Rosa elected for the jury to determine his punishment, and a trial was
held solely on the issue of punishment. The jury assessed punishment at ninety years’

imprisonment with the Texas Department of Criminal Justice’s Institutional Division.

This appeal followed. De La Rosa’s court-appointed counsel has filed an Anders brief.1

See Anders v. California, 386 U.S. 738, 744 (1967). We affirm.

                                           I. ANDERS BRIEF

        Pursuant to Anders v. California, De La Rosa’s court-appointed appellate counsel

has filed a brief and a motion to withdraw with this Court, stating that her review of the

record yielded no grounds of error upon which an appeal can be predicated.                          See id.

Counsel’s brief meets the requirements of Anders as it presents a professional

evaluation demonstrating why there are no arguable grounds to advance on appeal.

See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (“In Texas, an

Anders brief need not specifically advance 'arguable' points of error if counsel finds

none, but it must provide record references to the facts and procedural history and set

out pertinent legal authorities.”) (citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex.

App.—Corpus Christi 2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex.

Crim. App. 1991).

        In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978) and Kelly v. State, 436 S.W.3d 313, 319–22 (Tex. Crim. App. 2014), De La

Rosa’s counsel carefully discussed why, under controlling authority, there is no

        1  On April 3, 2013, De La Rosa’s initial appellate attorney filed an Anders brief and corresponding
motion to withdraw. On January 6, 2014, we issued an order noting that appellate counsel did not have the
entire record before he filed his Anders brief. Accordingly, we: (1) granted De La Rosa’s appellate
attorney’s motion to withdraw; (2) abated the appeal; and (3) remanded the case to the trial court to appoint
a new appellate attorney to review the complete record on appeal. On August 18, 2014, De La Rosa’s
second appellate attorney filed an Anders brief and corresponding motion to withdraw.




                                                     2
reversible error in the trial court's judgment. This Court has also ensured that De La

Rosa has been (1) notified that counsel has filed an Anders brief and a motion to

withdraw; (2) provided with copies of both pleadings; (3) informed of his rights to file a

pro se response, 2 review the record preparatory to filing that response, and seek

discretionary review if we conclude that the appeal is frivolous; and (4) provided with a

form motion for pro se access to the appellate record, lacking only De La Rosa’s

signature and the date and including the mailing address for the court of appeals, with

instructions to file the motion within ten days.          See Anders, 386 U.S. at 744; Kelly, 436
S.W.3d at 319–20, Stafford, 813 S.W.2d at 510 n.3; see also In re Schulman, 252
S.W.3d at 409 n.23.

          In this case, De La Rosa filed neither a timely motion seeking pro se access to the

appellate record nor a motion for extension of time to do so.                 No pro se response was

filed.3

                                       II. INDEPENDENT REVIEW

          Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous.                    Penson v. Ohio, 488
U.S. 75, 80 (1988). We have reviewed the entire record and counsel’s brief, and we

have found nothing that would arguably support an appeal.                   See Bledsoe v. State, 178


          2 The Texas Court of Criminal Appeals has held that “the pro se response need not comply with
the rules of appellate procedure in order to be considered. Rather, the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether the
case presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App.
2008) (quoting Wilson v. State, 955 S.W.2d 693, 696–97 (Tex. App.—Waco 1997, no pet.)).

          3This Court granted three motions for extension of time to give De La Rosa an opportunity to file a
pro se brief, if any. A reasonable amount of time has passed, and no pro se response has been filed.




                                                     3
S.W.3d 824, 826–28 (Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by

indicating in the opinion that it considered the issues raised in the briefs and reviewed

the record for reversible error but found none, the court of appeals met the requirement

of Texas Rule of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509. There is no

reversible error in the record.        Accordingly, the judgment of the trial court is affirmed.

                                       III. MOTION TO WITHDRAW

        In accordance with Anders, De La Rosa’s attorney has asked this Court for

permission to withdraw as counsel for appellant.               See Anders, 386 U.S. at 744; see also

In re Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80

(Tex. App.—Dallas 1995, no pet.) (“[I]f an attorney believes the appeal is frivolous, he

must withdraw from representing the appellant. To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.”) (citations omitted)). We grant counsel’s

motion to withdraw.         Within five days of the date of this Court’s opinion, counsel is

ordered to send a copy of this opinion and this Court’s judgment to De La Rosa and to

advise him of his right to file a petition for discretionary review. 4 See TEX. R. APP. P.

48.4; see also In re Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d
4  No substitute counsel will be appointed. Should appellant wish to seek further review of this
case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review or file a pro se petition for discretionary review. Any petition for discretionary review
must be filed within thirty days from the date of either this opinion or the last timely motion for rehearing or
timely motion for en banc reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2.
Any petition for discretionary review must be filed with the clerk of the Court of Criminal Appeals, see TEX.
R. APP. P. 68.3, and should comply with the requirements of Texas Rule of Appellate Procedure 68.4.
See TEX. R. APP. P. 68.4.




                                                       4
670, 673 (Tex. Crim. App. 2006).5



                                                                /s/ Gina M. Benavides
                                                                GINA M. BENAVIDES,
                                                                Justice

Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed the
12th day of February, 2015.




        5 De La Rosa filed the following motions, which remain pending: (1) motion to supplement the
appellate record; (2) motion to forward original exhibits to this Court; and (3) motion to hold appellate
counsel in contempt. After due consideration, we deny all of these motions.




                                                   5